DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/17/2022 is acknowledged. 

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Regarding claim 4, the Examiner respectfully suggests “arranged in the clamping block” in line 5 read “arranged in the clamping blocks”.
Regarding claim 5, the Examiner respectfully suggests “wherein the resin collection device comprises” in line 4-5 read “wherein the resin collection devices comprises”.
Regarding claim 6, the Examiner respectfully suggests “wherein the post-curing device comprises” in line 4-5 read “wherein the post-curing devices comprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR101909824).
Regarding claim 1, Kim teaches a multi-material photocuring 3D printer ([0001] multi-color laminated DLP type 3D printer), comprising: 
a frame (main body housing 50; Figure 2); 
a printing platform (see annotated Figure 2 below), arranged on the frame (via Z-axis vertical transfer unit 200 in Figure 2); 
a lifting device (Z-axis vertical transfer unit 200; Figure 2), arranged on the printing platform (see annotated Figure 2 below); 
a rotary motor (second step motor 320, 321; Figure 2), arranged on the lifting device; 
a printing plate (bill platforms 330, 331; Figure 2), arranged on the rotary motor (see platforms 330 and 331 on motors 320 and 321 in Figure 2), wherein a bottom surface of the printing plate is a printing plane ([0058] rotating the second bill platforms (330, 331) to produce resin objects of various colors); 
a plurality of resin slots, arranged on the frame and located below the printing plate ([0059] second photo-curable resins 401, 402, 403, and 404 for producing photo-curable resins of various colors; see 401, 402, 403, and 404 on frame 50 in Figure 2); and 
an optical engine, arranged on the frame and located below the printing plate (Abstract: a light providing means which irradiates visible light onto the photocurable resin from the base).

    PNG
    media_image1.png
    446
    660
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US20060022379).
Regarding claim 1, Wicker teaches a multi-material photocuring 3D printer (multi-material SL machine 30; Figure 7A), comprising: 
a frame (SL cabinet or enclosure 34; Figure 7A); 
a printing platform, arranged on the frame (horizontal traversing unit 58 in Figure 7A; [0056] The horizontal traversing unit 58 transports the subject part 26 from one area of the SL machine 30 to another or between different SL cabinets 34); 
a lifting device (elevator mechanism 42; Figure 7B), arranged on the printing platform (see 41 on 58 in Figure 7B); 
a rotary motor (motorized rotation unit 49; Figure 3D), arranged on the lifting device (see 49 on 42 in Figure 3D); 
a printing plate (movable platform 20; Figure 3D), arranged on the rotary motor, wherein a bottom surface of the printing plate is a printing plane (see part 26 built on platform 20 in Figure 3D); 
a plurality of resin slots (vats 22; Figure 4 and 7A), arranged on the frame and located below the printing plate (see 22 below 20 in Figure 3D). While Wicker teaches an optical engine, arranged on the frame and located above the printing plate (see optics 16 above plate 20 in Figure 1), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the optics below the printing plate, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, having the optics positioned below the printing plate is a widely known configuration in the art of stereolithography 3D printers. 
Regarding claim 2, modified Wicker teaches the multi-material photocuring 3D printer according to claim 1, wherein the multi-material photocuring 3D printer further comprises: a locking device (mounting plate 44; Figure 3B), arranged on the lifting device ([0047] mounting plate 44 is affixed to the elevator mechanism 42); wherein the rotary motor (motorized rotation unit 49; Figure 3B) is arranged on the locking device (see 49 on 44 in Figure 3B); wherein the printing plate restores to an initial absolute position through the locking device ([0047] the mounting plate 44 is affixed to the elevator mechanism 42 in such a manner allowing movement in a vertical manner along the length of the elevator mechanism. Thus, the movable platform 20 may be manipulated vertically as needed to customize building the subject part 26).

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US20060022379), and further in view of Innes et al. (US20190366640).
Regarding claim 5, modified Wicker teaches the multi-material photocuring 3D printer according to claim 1, wherein the multi-material photocuring 3D printer further comprises: a resin collection device (washing unit 52; Figure 5). However, Wicker fails to teach the 3D printer comprises two resin collection devices, wherein the resin collection devices are arranged oppositely on the frame, and wherein the resin collection device comprises: a first connecting plate, arranged on the frame; a second cylinder, arranged on the first connecting plate; a second connecting plate, arranged on the second cylinder; a third cylinder, arranged on the second connecting plate; a first collection slot, arranged on the third cylinder; and an extension direction of the third cylinder is perpendicular to an extension direction of the second cylinder.
In the same field of endeavor pertaining to post-processing 3D printed objects, Innes teaches the 3D printer comprises two resin collection devices (see two resin removal devices 20 in Figure 4), wherein the resin collection devices are arranged oppositely on the frame (see resin removal devices 20 arranged opposite to each other on print engine subsystem 10 in Figure 4), and wherein the resin collection device ([0057] post-processing modules are supported by a frame 72) comprises: 
a first connecting plate, arranged on the frame; 
a second cylinder, arranged on the first connecting plate; 
a second connecting plate, arranged on the second cylinder; 
a third cylinder, arranged on the second connecting plate; 
a first collection slot, arranged on the third cylinder (see support tray 16 arranged on third cylinder in Figure 9); and 
an extension direction of the third cylinder is perpendicular to an extension direction of the second cylinder (see annotated Figure 8 and 9 below). The additional resin collecting device and the structure associated with the resin collection devices provide an improved post-processing module that allows for continuous, high volume processing of 3D printed objects with higher efficiency ([0003] This can be challenging due to the batch-processing nature of three-dimensional printing along with associated post-processes. There is a desire to improve the efficiency of the overall system including the post processes and [0045] post-processing unit 12 provides a continuous or nearly continuous process that can have a throughput that matches that of the print engine subsystem 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resin collection device of Wicker with the resin collection devices of Innes, for the benefit of increasing efficiency in post-processing of 3D printed objects.

    PNG
    media_image2.png
    605
    1040
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    664
    889
    media_image3.png
    Greyscale

Regarding claim 6, modified Wicker modified with Innes teaches the multi-material photocuring 3D printer according to claim 5, wherein the multi-material photocuring 3D printer further comprises: two post-curing devices (curing/drying units 56; Figure 5), wherein the post-curing devices are arranged oppositely and located on a side of the resin collection device (see curing/drying units 56 arranged oppositely washing unit 52 in Figure 5), and a UV curing light-emitting diode, arranged on the post-curing slot ([0052] once the subject part 26 is cleaned, UV lamps or other curing and/or drying devices 56 are used to cure and/or dry any residue on the subject part).
However, Wicker fails to teach wherein the post-curing device comprises: a third connecting plate, arranged on the frame; a fourth cylinder, arranged on the third connecting plate; a fourth connecting plate, arranged on the fourth cylinder; a fifth cylinder, arranged on the fourth connecting plate; a post-curing slot, arranged on the fifth cylinder, wherein an extension direction of the fifth cylinder is perpendicular to an extension direction of the fourth cylinder.
In the same field of endeavor pertaining to post-processing 3D printed objects, Innes teaches the post-curing device comprises: 
a third connecting plate, arranged on the frame; 
a fourth cylinder, arranged on the third connecting plate; 
a fourth connecting plate, arranged on the fourth cylinder; 
a fifth cylinder, arranged on the fourth connecting plate; 
a post-curing slot, arranged on the fifth cylinder (see support tray 16 arranged on fifth cylinder in Figure 9), wherein an extension direction of the fifth cylinder is perpendicular to an extension direction of the fourth cylinder (see annotated Figure 8 and 9 below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the post-curing devices of Wicker with the post-curing devices of Innes, for the benefit of increasing efficiency in post-processing of 3D printed objects.

    PNG
    media_image4.png
    605
    1042
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    664
    901
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 3, 4, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Wicker et al. (US20060022379), and further in view of Sperry et al. (US20080169589).
Regarding claim 3, modified Wicker teaches the multi-material photocuring 3D printer according to claim 2, wherein the locking device comprises: a bracket (mounting plate 44; Figure 3B and 3C). However, modified Wicker fails to teach a first cylinder, arranged on the bracket; a clamping assembly, arranged on the first cylinder; and a clamped piece, arranged on the rotary motor and located at a middle position of the clamping assembly; wherein the rotary motor is a double axis high-speed DC motor, the printing plate connects to a bottom end of the rotary motor through a flange coupling, and the clamped piece is arranged on a top end of the rotary motor.
In the same field of endeavor pertaining to a stereolithography 3D printer, Sperry teaches a bracket (elevator brackets 901, 1001; Figure 58); a first cylinder (guide shafts 1009; Figure 61), arranged on the bracket; a clamping assembly, arranged on the first cylinder ([0210] build platform may be connected to the elevator assemblies by a pair brackets 901, 1001 (FIG. 56) extending from the stepper motor mounting blocks and attached to the build platform); and a clamped piece (lower mounting block 1111; Figure 61), arranged on the motor and located at a middle position of the clamping assembly; wherein the motor is a double axis high-speed DC motor ([0210] stepper motor 1005 or DC servo motor), the printing plate connects to a bottom end of the motor ([0210] build platform may be connected to the elevator assemblies by a pair brackets 901, 1001 (FIG. 56) extending from the stepper motor mounting blocks and attached to the build platform) through a flange coupling (lower mounting block 1113; Figure 61), and the clamped piece is arranged on a top end of the motor (see 1111 on top of 1005 in Figure 61). However, Sperry fails to teach the motor is a rotary motor, and the elevator assembly of Sperry in Figure 61 would result in a vertical movement, rather than a rotational movement, of the printing plate. 
Claims 4 and 7-9 are allowable because they are dependent on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743